NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                       JUL 16 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 SANDRA L. BENNETT,                                No. 13-35821

               Plaintiff - Appellant,              D.C. No. 3:12-cv-05382-RAJ

    v.
                                                   MEMORANDUM*
 CAROLYN W. COLVIN, Acting
 Commissioner of Social Security,

               Defendant - Appellee.

                      Appeal from the United States District Court
                        for the Western District of Washington
                      Richard A. Jones, District Judge, Presiding

                                Submitted July 10, 2015**
                                  Seattle, Washington

Before: NGUYEN and FRIEDLAND, Circuit Judges and ZOUHARY,*** District
Judge.

         Sandra Bennett appeals from the district court’s affirmance of the denial of


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Jack Zouhary, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
Social Security disability benefits. We affirm.

      The Administrative Law Judge (“ALJ”) gave “specific and legitimate

reasons that are supported by substantial evidence,” Bayliss v. Barnhart, 427 F.3d
1211, 1216 (9th Cir. 2005), for discounting the opinion of Bennett’s treating

physician. Substantial evidence supports the ALJ’s finding that the treating

physician’s opinion was inconsistent with the medical record and Bennett’s work

history. Any errors in the ALJ’s additional reasoning were harmless. See Molina

v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012).

      The ALJ properly gave specific, clear, and convincing reasons for

disbelieving Bennett’s subjective complaints of pain. See id. at 1112. Bennett’s

work history and layoff date were sufficient reasons to support the ALJ’s adverse

credibility determination. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d
1219, 1227 (9th Cir. 2009); Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir.

2001). Any error in the ALJ’s additional reasoning was harmless. See Bray, 554
F.3d at 1227.

      The ALJ properly gave a germane reason for discounting Bennett’s

husband’s testimony. See Molina, 674 F.3d at 1111. The inconsistency between

Bennett’s abilities and her husband’s testimony is a germane reason to discount her

                                         2
husband’s testimony. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,

1164 (9th Cir. 2008).

      Substantial evidence supports the ALJ’s finding that Bennett’s impairments

do not meet or equal any listing. And the ALJ was not required to explain why

Bennett’s impairments do not equal Listing 1.04, because Bennett did not present

evidence in an effort to establish medical equivalence. See Burch v. Barnhart,

400 F.3d 676, 683 (9th Cir. 2005); Lewis v. Apfel, 236 F.3d 503, 514 (9th Cir.

2001).

      Bennett’s argument that the ALJ erred in determining Bennett’s residual

functional capacity rises and falls with other arguments that we have already

rejected. In the same vein, an ALJ’s hypothetical to a vocational expert needs

only to include those limitations that are supported by substantial evidence, see

Bayliss, 427 F.3d at 1217, so Bennett’s challenges to the ALJ’s hypothetical’s

assumptions fail for the same reasons that we have already expressed. Cf. Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1175-76 (9th Cir. 2008).

      Bennett has waived her argument that the vocational expert’s testimony

conflicts with Medical-Vocational Rule 201.00(f) by raising this argument for the

first time on appeal. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).

                                          3
Similarly, by failing to raise the argument “specifically and distinctly” in her

opening brief, Bennett has waived her contention that the ALJ erred in failing to

find (at step two) that Bennett’s depression and anxiety were severe impairments.

See Mills v. United States, 742 F.3d 400, 409 n.9 (9th Cir. 2014).

      AFFIRMED.




                                          4